Douglas, J.,
concurring. I write separately in concurrence to note this historic day when a majority of this court takes the step to do away with what might very well be the worst case result in Ohio jurisprudence. Shover v. Cordis Corp. (1991), 61 Ohio St.3d 213, 574 N.E.2d 457, was unfair and wrong when it was decided and has remained so until this day. We now give the case the burial it so richly deserves.
I also write to express my continued adherence to my dissent in Shover with regard to the faulty proposition that “wrongful death is a creature of statute.” Id. at 229-233, 574 N.E.2d at 468-471. It should be obvious that death (wrongful) is the ultimate personal injury. If a cause of action for personal injury (trespass on the case) has been constitutionally preserved (right to trial by jury *512and open courts), then it follows that the right to bring a cause of action for wrongful death is also preserved and protected.
Finally, add to all of this that a cause of action for wrongful death has its own special constitutional provision (Section 19a, Article I, Ohio Constitution), and it should be obvious that with or without a statute on wrongful death, the cause of action exists as it did at common law. Given this, someday maybe we will be able to straighten out the punitive damages question as it relates to wrongful death.
I concur in the salutary syllabus, opinion, and judgment of the majority.